Citation Nr: 9900247	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(not otherwise specified), claimed as secondary to service-
connected post-trauma chronic brain syndrome with 
psychoneurotic reaction.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
trauma chronic brain syndrome with psychoneurotic reaction.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-trauma chronic 
brain syndrome with psychoneurotic reaction.

4.  Entitlement to service connection for voiding dysfunction 
(claimed as loss of bladder control), claimed as secondary to 
service-connected post-trauma chronic brain syndrome with 
psychoneurotic reaction.

5.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected post-trauma chronic brain 
syndrome with psychoneurotic reaction.

6.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected post-trauma chronic 
brain syndrome with psychoneurotic reaction.

7.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of a neck injury.

8.  Entitlement to special monthly compensation (SMC) because 
of the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from September 1964 to June 
1965.

This appeal is from August 1994 and January 1996 rating 
decisions of the Department of Veterans Affairs (VA) Reno, 
Nevada, regional office (RO).  The appellant has since moved 
to the jurisdiction of the New Orleans, Louisiana, RO.  The 
former rating decision denied special monthly compensation 
(SMC).  The appellant filed a notice of disagreement (NOD) in 
September 1994, and responded to a January 1996 statement of 
the case (SOC) with a substantive appeal in April 1996.  The 
latter rating decision denied the other claims at issue in 
this appeal.  The appellant filed NODs in February and April 
1996, together responding to all of the claims disallowed in 
January 1996.  The RO issued a SOC in July 1996.  In August 
1996, the appellant filed a substantive appeal as to all 
issues addressed in the July 1996 SOC.

The above procedural history is set forth because apparently 
both the RO and the appellant lost track of the status of the 
claims at issue during the pendency of this appeal.  The RO 
issued a rating decision in April 1997, to which the 
appellant responded in July 1997 with a statement styled a 
NOD, addressing fewer than all of the claims denied.  The RO 
has certified the appeal to the Board on the basis of this 
NOD and the subsequently-filed VA Form 9, which encompasses 
fewer than all of the previously-perfected appeals.

The certification of the appeal by the RO is for 
administrative purposes only, and does not serve to either 
confer or deprive the Board of Veterans Appeals (Board) of 
jurisdiction over an issue.  38 C.F.R. § 19.35 (1998).  An 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1998).  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  
Consequently, the Board will proceed with appellate review of 
all issues currently perfected for appeal, as listed above.

Regarding the claim for a cervical spine disorder, the 
appellant has referred to it as caused by his brain injury.  
He has also referred to it as the result of injury of the 
neck sustained in the same fall in which he injured his 
brain.  Review of his several statements and testimony 
indicates the claim is for a disability incurred in service 
directly rather than for disability secondary to another 
service-connected disability.  The RO adjudicated the claim 
on a direct basis, and the Board will consider the claim as 
for direct service connection.

In a February 1995 statement, the appellant included loss of 
muscle control among the conditions for which he sought 
service connection.  In April 1996 the appellant filed a 
claim for service connection for bilateral shoulder and neck 
disability under 38 U.S.C. § 1151.  It appears from his 
substantive appeal of August 1996, that he may be seeking to 
reopen a claim for service connection for a low back 
disorder, which the Board of Veterans Appeals (Board) denied 
in October 1967.  In a March 1998 statement, he apparently 
raised a claim for service connection for diminished use of 
his hands.  None of these matters appears to have been 
resolved.  They are referred to the RO for appropriate 
action.

In April 1998, a videoconference hearing was held before the 
undersigned.  A copy of the transcript of that hearing is of 
record in the claims folder.

The Board defers appellate review of the seizure disorder 
issue until the case returns from the remand appended to this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that disability due to a heart 
condition (not otherwise specified), coronary artery disease, 
hypertension, urinary incontinence, and impotence is 
proximately due to or the result of service-connected post-
trauma chronic brain syndrome with psychoneurotic reaction.  
He contends that the psychiatric component of his brain 
injury is stress producing, and the stress has caused the 
secondary disabilities.  He further contends that the chronic 
brain syndrome has left him in need of regular aid and 
attendance to manage the activities of daily living, and that 
the psychiatric component of his brain syndrome has left him 
housebound.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not met 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
secondary service connection for a heart condition (not 
otherwise specified), coronary artery disease, hypertension, 
voiding dysfunction (claimed as loss of bladder control), and 
impotence are well grounded; new and material evidence has 
not been presented or secured to reopen a claim for service 
connection for post-trauma cervical spine disorder; and the 
preponderance of the evidence is against entitlement to 
special monthly compensation because of the need for aid and 
attendance or at the housebound rate.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence that he has a heart condition other than coronary 
artery disease.

2.  The appellant has not submitted competent medical 
evidence that coronary artery disease, hypertension, loss of 
bladder control, or impotence is secondary to post-trauma 
chronic brain syndrome with psychoneurotic reaction.

3.  The Board of Veterans Appeals denied a claim of 
entitlement to service connection for a neck injury in 
October 1967.

4.  The appellant has submitted evidence of incurrence of a 
cervical spine injury in service that duplicates or is 
cumulative of evidence of record in October 1967.


CONCLUSIONS OF LAW

1.  Claims for secondary service connection for a heart 
condition (not otherwise specified), coronary artery disease, 
hypertension, and loss of bladder control are not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The October 1967 decision of the Board of Veterans 
Appeals denying service connection for a neck disability is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
1998);  38 C.F.R. § 20.1100 (1998).

3.  New and material evidence has not been presented or 
secured to reopen a claim for service connection for a neck 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA obtained the appellants service medical records in 
September 1965.  They comprise records of treatment during 
every month of the appellants active duty.  The Air Force 
found the appellant neurologically and psychologically normal 
upon examination for entrance into the service in September 
1964.  On November 8, 1964, the appellant sought treatment 
for an injury to the top of his head after venetian blinds 
fell on him.  Examination showed a stellate laceration, right 
front parietal area.  He was apparently unconscious for a few 
seconds, sagging to his knees, but not falling to the floor.  
The knees were x-rayed.  The diagnosis was contusion of the 
scalp with laceration.  On examination in December 1964, he 
was fit for remote or isolated duty.

Emergency room records at Amarillo Air Force Hospital, 
Amarillo Air Force Base, Texas, of March 20, 1965, show that 
the appellant tripped and fell up the stairs of Air Police 
Headquarters on base, striking the back of his head and 
losing consciousness for an estimated 11 or 12 minutes.  He 
regained consciousness about five minutes after arriving in 
the emergency room.  After six days he was discharged.  The 
diagnosis was cerebral concussion without residual.

In the several days after the initial hospital discharge, the 
appellant experienced two episodes of dizziness and fainting.  
He was readmitted to the hospital in April and May 1965.  
Review of x-rays from the initial hospitalization confirmed 
no skull fracture.  Neurological examinations were 
consistently normal.  He had several episodes of dizziness 
while hospitalized.  An electroencephalogram (EEG) showed 
some frontal lobe spike waves, thought to be either 
insignificant or possibly showing healing of a brain 
contusion.  Psychiatric consultation produced a diagnosis of 
passive-aggressive personality, chronic, severe, manifested 
by hostility, impulsivity with poor ego controls for same, 
resentment of authority, and passive obstructionism, not 
incurred in line of duty and existing prior to entrance.  The 
psychiatrist commented that an original concussion 
superimposed on such a personality type could easily produce 
a post-concussion syndrome with these symptoms.  
Historically, the appellant admitted to a head injury with a 
30-minute loss of consciousness and hospitalization in high 
school.

In May 1965, the appellant had a psychiatric hospitalization 
with a continued diagnosis of personality disorder.  On 
separation examination in June 1965, the examiner found no 
evidence of neurological damage and history of concussion.  
The appellant was found to be an emotionally unstable 
personality, chronic, severe, existed prior to service.  The 
service medical records are without notation of complaint, 
treatment, or diagnosis of a neck condition, heart condition, 
coronary artery disease, hypertension, loss of bladder 
control, or impotence.

The appellant applied for VA disability compensation in 
August 1965.  He sought compensation for concussion and a 
nervous condition.  He made no claim for injury of the 
cervical spine.

On VA examination in July 1966, the appellant reported he 
struck his head and neck while in service.  He reported he 
was nervous and jumpy since leaving service, but had not 
sought treatment.  He was working and got along well with his 
family and had an active social life.  He complained of 
inability to tolerate crowds or have people near him.  He 
reported occasional confusion and inability to think, 
especially under pressure.

On examination, central and peripheral nervous systems were 
normal.  The examiner found the appellant in good contact, 
relevant, coherent, and with good affect.  He was tense, 
anxious, restless, tremulous, irritable, and depressed.  He 
was oriented.  His judgment was good.  He denied 
hallucinations.  He was oriented, had good memory, and had 
normal behavior.  He had good insight and judgment.  The 
examiner noted that review of the service records and VA case 
file showed the appellants neuropsychiatric condition 
followed brain trauma.  He diagnosed chronic brain syndrome, 
associated with trauma, with psychoneurotic reaction.

On VA examination in October 1966, the appellant reported he 
injured his neck and back in service when he slipped on ice 
and fell down stairs.  The examiner noted the claims file was 
not available.  The appellant complained of neck pain, 
occasional black out spells, and low back pain.  He reported 
admission to St. Anthonys Hospital from March to May 1966 
for treatment of herniated nucleus pulposus (HNP).  Upon 
examination, the examiner diagnosed right radiculopathy, 
sciatic nerve, due to HNP.  Cervical and lumbar x-ray studies 
showed no bony pathology.

Reports from the appellants private physicians to the New 
York Workmens Compensation Board, dated from July 1966 to 
October 1966 show the appellants report of a back and neck 
injury at work in November 1965 and post-injury progress.  He 
denied pre-existing injury.

Examination and treatment reports of November 1965 to 
February 1967 by Drs. Goddy, Gould, Greiner, Reed, Mitchell, 
Shiflett, and Dunn, specialists in internal medicine, 
orthopedic surgery, and neurosurgery, comprise inconsistent 
opinions of mild to moderate back strain with significant 
psychogenic overlay versus HNP.  All reported a history from 
the appellant of back, or back and neck, injury on the job in 
November 1965.  None mention a report by the appellant of 
injury in service.  In a report prepared by Dr. Gould, dated 
in February 1967, the appellant reported that he had stepped 
back into an opening in the hold of a barge.  Although the 
appellant reported there was a 20 to 30-foot drop, he grabbed 
the edge and held on until he was rescued.  Dr. Gould noted 
that the appellant reported no previous back difficulty or 
serious illness or injury, and that his discharge from 
service was because of an inability to adjust emotionally to 
military life.  A report of Dr. Mitchell in June 1966 noted 
the appellants history of having fallen from a barge in 
November 1965 a distance of six feet, followed by pain in the 
neck and low back and shoulder areas.

In October 1967, the Board denied service connection for a 
back injury.  The Board found the appellant did not sustain a 
neck injury in service and that he did sustain a neck injury 
after service.

On VA examination in July 1971, the appellant complained 
about nervous problems.  He complained that noise, crowds, 
and children bothered him.  He complained he was irritable 
and argumentative and got into fights.  He said he stayed 
away from people to avoid fights.  Mental status examination 
showed the appellant to be in good contact, relevant and 
coherent.  He had a good affect.  He was tense, anxious, 
restless, tremulous, irritable, and depressed.  He denied 
hallucination and trends.  He was oriented, had good memory, 
impaired insight and fair judgment.  The diagnosis was non-
psychotic organic brain syndrome associated with brain 
trauma, with neurosis.

Private treatment records from February 1971 to April 1971 
include records from Central General Hospital, Drs. 
Lemmuller, Weiss, Kestler, Rimalovski, and a state 
rehabilitation counselor prepared for a workers compensation 
claim for a back injury.  A detailed history, chart review, 
and current examination report of April 1971 by Dr. Kestler 
noted initial fall and back injury in November 1965, another 
lumbar injury in March 1967, with hospitalization at Good 
Samaritan Hospital in March 1967 for back and C-4 neck 
complaints, and admission to Huntington Hospital in 1969 for 
back pain and for groin pain felt referable to the back.  Dr. 
Kestler noted current complaints as including loss of urinary 
control.  In March 1967, Dr. Young reviewed cervical x-rays 
and felt there was cervical myositis, not permanent, related 
to the low back injury.

The appellant reported in an October 1972 statement that his 
neck problems started with a fall down stairs in service in 
which he injured his head, neck and back.

In November 1991 at Hendersonville Hospital, the appellant 
had left cardiac catheterization following admission by Dr. 
Miller for recurrent chest pain and a positive thallium 
stress test.  Myocardial infarction (MI) was ruled out and 
thallium stress test was positive for diffusely hypokinetic 
left ventricle with ejection fraction of 35 to 40 percent, 
normal left main, normal left anterior descending, circumflex 
50 percent stenosis at origin of first diagonal, right 
coronary artery dominant and without coronary disease.

In a January 1992 statement, Dr. Miller agreed with the 
appellants assumption that stress was primarily responsible 
for the chest pain that precipitated the November 1991 
hospitalization.  Dr. Miller noted that MI was ruled out.  
After repeating the findings of the arteriogram, he commented 
that a large component of the chest pain the appellant had 
been having, if not all of it, was due to stress and really 
was not from the single vessel disease.

May 1992 outpatient records from Nashville VA Medical Center 
(VAMC) mental health clinic show treatment for a major 
depressive episode.  The appellant reported increasing 
depression since his divorce in 1981.  The appellant felt 
that his several physical problems contributed to his 
depression.  He reported he was a mail carrier on workers 
compensation for an on-the-job injury of his right shoulder.

Additional Nashville VAMC outpatient records from May 1992 to 
September 1993 show treatment and work-up for complaints of 
headaches, sinusitis, and chronic pain.  In February 1993, 
the appellant was seen wearing a cervical collar, reporting 
he was rear-ended in his car.

On VA psychological testing in July 1992, the appellant 
provided a history of multiple head injuries in service.  He 
reported multiple post-service injuries and surgeries and a 
previous episode of major depression at the time of his 
divorce from his first wife.  He stated he remarried in 1982.  
He now complained of depression, extreme anger, anxiety and 
pain related to multiple traumatic injuries and the stress of 
processing his compensation claim.  He also reported complete 
impotence of six months duration, quickly losing an erection 
even when very interested in sex.

Psychological testing results were felt consistent with major 
depression.  Based on the clinical interview, the examiner 
felt the impotence was probably psychogenic, although side 
effect of medication should be ruled out.

On VA examination in October 1992, the appellant complained 
he was wracked with pain, and felt like a . . . 
cripple.  He reported he had a dislocation of his right arm 
at work as a rural mail carrier, with nerve damage to his 
radial and ulnar nerves.  The examiner felt that the 
appellants mood and tension might aggravate his physical 
symptoms and increase his perception of pain.  Upon clinical 
interview and mental status examination, the examiner 
diagnosed major depression, recurrent, moderate, and 
somatiform pain disorder.

In February 1993, the appellants treating VA psychiatrist 
reported to the U.S. Department of Labor that the appellant 
had major depression, was disabled from work, and had a 
guarded prognosis.  In March 1993, the RO increased the 
appellants disability rating to 100 percent, effective May 
11, 1992, for chronic brain syndrome associated with brain 
trauma and psychoneurotic reaction.

The appellant was admitted to Nashville VAMC in June 1993 
after sudden onset of chest pain with radiation to the left 
back and shoulder while at the hospital to pick up 
medication.  A nursing assessment noted he had urinary 
frequency, but not incontinence.  He gave a history of 
similar pain in November 1991.  On current hospitalization, 
MI was ruled out by electrocardiogram (EKG or ECG) and by 
enzyme analysis.  He underwent cardiac catheterization, with 
findings reported as unchanged from the 1991 film at 
Hendersonville.  On cardiac consult, the cardiologist noted a 
history of known coronary artery disease, citing the 
Hendersonville Hospital findings.  The July 1993 
catheterization report noted a history of MI at an early age.  
There was normal ventricular function.  An exercise treadmill 
test was interpreted as negative.  Nursing notes made once 
per shift (three times per day) show regular urinary habits; 
there was no mention of incontinence.  The primary discharge 
diagnosis was atypical chest pain.

The July 1993 VA hospital report also noted the appellant was 
status post resection of Mortons neuroma of the right foot 
in 1992 with complicating post-operative infections and 
subsequent reflex sympathetic dystrophy.  Additional history 
included multiple surgeries for trauma to the right hand, 
left ulnar nerve, and bilateral rotator cuff.

In July 1993, the Nashville VAMC mental health clinic 
referred the appellant to cardiology service at his request 
for follow-up from his catheterization, noting the recent 
work-up had been essentially negative.  The cardiology note 
stated there was no cardiac disease and no apparent need for 
clinical follow-up.

VA Las Vegas outpatient clinic (LVOPC) treatment records of 
October 1993 to March 1994 show the appellant sought 
treatment, in pertinent part, for nocturia and occasional 
urge incontinence.  In October 1993, he reported to the 
mental health clinic that he had remarried in April 1993 a 
woman he had lived with for 14 years, a registered nurse.

In March 1994, the appellant sought VA treatment for urinary 
frequency.  No cause was found upon examination.  Cystoscopy 
was essentially negative, showing only a high bladder neck.  
In April 1994, urinary problems were improved with 
medication.  Seeking treatment for impotence, the appellant 
reported partial erections with medication.  In May 1994, the 
urology clinic noted complaints of impotence and of voiding 
problems comprising nocturia, urgency, and frequency.  
Medication had failed to overcome impotence.  Examinations 
were essentially negative.  The impression was impotence 
secondary to hypercholesterolemia, versus previous surgery, 
versus low back pain, and voiding dysfunction secondary to 
same.  He was referred to the impotence clinic.

On VA mental disorders examination in June 1994, the 
appellant complained, in pertinent part, of major depression, 
anxiety, impotence, heart problems, and high blood pressure.  
He reported extensive outpatient treatment for multiple 
somatic complaints, including obtaining 17 nerve blocks in 2 
½ months at Loma Linda VAMC.  He reported that constant pain 
affected his mental attitude, making him angry, frustrated, 
and withdrawn.  He stated that his wife left him four months 
previously.  He started having blackout spells and was told 
not to drive.  He did not get out of bed some days because of 
depression.  He sometimes went several days without sleep, 
and other times awoke six times in a night feeling 
claustrophobic.  He complained of impotence for 1 ½ years, 
which he blamed on depression, chronic pain, and anger.

On mental status examination, the appellant presented in a 
motorized wheel chair, neatly and appropriately dressed.  He 
was quite excitable and showed some pressure of speech.  He 
once became emotional and cried, he said because of great 
frustration.  He denied suicidal ideation, delusions, or 
hallucinations.  His recent and remote memory was not 
impaired.  He was alert and oriented.  The diagnosis was 
organic affective syndrome associated with brain trauma.  

At the June 1994 VA examination, the appellant provided a 
list of dates of and reasons for surgical procedures, names 
and addresses of doctors and purposes for treatment, 
hospitals, clinics and doctor seen for workers compensation 
conditions, a list of allergies, and a list of current 
medications.  He did not indicate the significance of the 
lists in relation to any VA claim.  An internal VA memorandum 
indicates that the RO inquired of the appellant whether he 
wished VA to consider the records referenced on the list 
provided at the June 1994 VA examination, and if so that he 
should provide them.  The appellant indicated that VA had the 
materials.

June 1994 notes by the appellants treating psychologist at 
LVOPC noted the appellants report that he could not dress 
himself because of chronic back pain.  He needed his wifes 
assistance.  The doctor opined the appellant needed regular 
aid and attendance.  In June 1994, VA Social Work Service 
reported the appellant needed aid because of inability to 
care for himself and loss of use of the lower limbs.  A June 
9, 1994, outpatient record noted systolic blood pressures of 
187, 157, and 200 and a diagnosis of systolic hypertension.

In June 1994, the veteran was also accorded an examination 
for housebound status or permanent need for regular aid and 
attendance.  His wife accompanied him to the examination.  
The veteran reported that he fed himself and shaved himself, 
although sometimes his wife shaved him.  He needed help to 
bathe and dress.  He attended to toilet needs himself.  The 
examiner listed osteomyelitis  reflex sytematic [sic] 
dystrophy of the right leg, as a restriction of the lower 
extremity.  He listed pain in the low back and arthritis in 
the low back, neck, and thoracic spine with [illegible] 
costal neuralgia.  Under the heading for all other pathology, 
he listed bladder control problems, vertigo, syncope, 
seizures, and inability to be left alone.  He stayed home all 
the time, except when going for medical appointments.  The 
examiner stated he was unable to protect himself from the 
hazards of his environment.  Diagnoses were [illegible] 
syndrome, chronic vascular headaches, chronic back pain, 
arthritic spine and both shoulders, and reflex systematic 
[sic] dystrophy, back and right leg.  The examiner stated 
that, due to the veterans disease process and his 
confinement to a wheel chair, he was unable to protect 
himself from dangers inherent in his environment.

An August 1994 report of evaluation for rehabilitation of the 
right upper extremity noted the appellants history of a 
skull fracture in 1980 while working as a policeman.  A list 
of miscellaneous problems included high blood pressure and 
heart blockage.

In September 1994, the appellant told a VA neurosurgeon that 
he began having bilateral lower extremity radicular pain 
following a back injury in November 1990.  VA 
electromyography (EMG) and nerve conduction velocity (NCV) 
studies of October 1994 were interpreted as remarkable for 
showing subtle changes raising the possibility of S1 
neurogenic process without evidence of myotonic phenomenon.  
In November 1994, the appellant had a VA hospital admission 
with complaints of increasing tightness in his legs with pain 
in his feet for several months and spasms in the lower 
extremities.  He reported increased size of the thigh muscles 
with weakness for the past year, becoming worse in the past 
several months.  He had pain in the soles of his feet, edema 
with sitting or standing, and some dizziness with headaches.  
Historically, it was noted that a February 1992 MRI of the 
head found mild prominence of the left sylvan fissure versus 
probable mild peripheral hypertrophy.  October 1994 MRI of 
the cervical spine had shown severe spinal stenosis, 
predominantly congenital.

In November 1994, the impotence clinic noted positive 
nocturnal erections, and positive results with medication.  
The examiner listed all of the appellants medications.  The 
impression was organic impotence possibly secondary to spinal 
stenosis.

In March 1995, the diagnosis was neurogenic impotence, status 
post back injury.  In April 1995, the appellant was said to 
have a full erection and excellent result with the prescribed 
medication.

In June 1995, the appellant saw a VA cardiologist for cardiac 
clearance prior to cervical spine surgery.  There was a 
clinical history of CAD, without history of MI.  The 
appellants reports of chest pain were clinically consistent 
with angina, not related to exertion, but related to severe 
anxiety.  Current ECG showed mild T wave abnormality, not 
different than in 1993.  Review of the 1991 and 1993 
angiograms showed no change between them.  The impression was 
mild CAD, one vessel, 50 percent occlusion, without change 
since 1991.  The appellant was cleared for cervical surgery 
with a mild increase in risk of cardiovascular complications.

In September 1995, the appellant underwent C4/5 and C5/6 
foraminotomy at Loma Linda VAMC.  He was hospitalized again 
in October 1995 for post-operative neck pain.  MRI showed a 
possible abscess in the surgical site, which was treated with 
antibiotics and ultimately by needle aspiration.  Computed 
tomography (CT) suggested an inflammatory muscle process, 
which was biopsied.  Extensive nursing notes are silent about 
urinary complaints.  Someone completing a nursing discharge 
summary marked the form to indicate the appellant was both 
continent and incontinent, but did not indicate whether 
incontinence was of bladder or of bowel.

A VA mental health clinic record of February 1996 noted the 
appellants anger at the failure of VA bureaucrats to see 
that his brain injury, depression, chronic pain, and physical 
disabilities were all connected.

The appellant testified at a VA hearing in April 1996.  He 
reported two separate head injuries in service.  At Emerald 
Air Force Base, he came out of a shower responding to an 
alert and slipped on some ice falling down 20 or 30 stairs on 
his back, hitting the back of his head, his neck, and his 
back.  He was hospitalized.  Several weeks later he was hit 
in the back of his head with a nightstick by a fellow 
policeman during race riots, breaking the nightstick and his 
head.  He was hospitalized again with a second concussion.  
He stated he told them his neck hurt, but they wanted to 
concentrate on the concussion.  He said he was given a 
cervical collar for several weeks.  He said upon recent 
cervical spine surgery, the doctor told him it was an old, 
old injury.

The appellant stated he currently lived with his wife, who 
cared for him, that he was confined to a wheel chair because 
his legs gave out and that he needed help with certain 
aspects of toileting and dressing.  He stated he was 
housebound, leaving the house only for treatment.  He said he 
lost his drivers license because of seizures when 
California, where he was treated, wrote to Nevada, where he 
had his license.  He stated that even without seizures, he 
could not get out of the house, and that a friend drove him 
to the hearing.

The appellant said loss of bladder control started in the 
late 1980s.  He reported trouble with control, having to get 
to the bathroom quickly when he had the urge, but he 
occasionally wore plastic pants over his underwear.  He said 
medication helped imperfectly.

The appellant reported having coronary heart disease, which 
the doctors attributed to stress and anxiety, which went 
along with hypertension.  He said he has all his medical 
treatment at VA facilities.  He said that VA doctors said on 
every occasion that these conditions are interrelated.  He 
said the doctors were vague, and when he asked them to be 
more specific in their reports, some told him, this is what 
well put in the report, and that was how the appellant 
left it with them.  He said the heart condition started in 
1979 or 1980; he was in a private hospital for a possible 
heart attack, and they said it was stress.  He said he was in 
Nashville VAMC for a possible heart attack, then Nashville 
Memorial Hospital, and each time he was told it was stress; 
the last time there was blockage in one artery.  He said he 
was taken to the hospital when he became upset in a doctors 
office and began having chest pain.  He said he had increased 
blood pressure when he became nervous.

The appellant testified some of his service medical records 
were missing.  He alleged they were removed from his service 
records by two service members he arrested who worked in 
personnel; they had threatened to hide his records in 
retaliation.  He stated that now half of his records are 
missing, for example those from his hospitalization at 
Emerald Air Force Base for his first head injury.

The appellant testified he had onset of impotence in the 
early 1980s; first he could not maintain, and then could not 
obtain, an erection.  He said doctors had told him it was for 
both psychological and physiological reasons, relating the 
problem to neck pain.

Regarding early treatment by private doctors, the appellant 
stated he was treated for his neck in the 1960s by doctors 
who were now dead or retired.  He believed VA had some of the 
records, and he would attempt to obtain some from Dr. Sands.

A VA rehabilitation evaluation note of June 1996 from Biloxi 
VAMC stated the appellant had requested a fee basis card to 
permit him to obtain treatment near his home.  He complained 
that the drive home from therapy negated the relief he 
obtained from therapy.

During VA hospital admission for possible seizure/possible 
stroke in September and October 1996, review of systems found 
no chest pain and no dysuria at the time of admission.  The 
appellant had an abnormal ECG.  During the hospitalization, 
he complained of chest pain.  Laboratory enzyme studies and 
repeat ECG ruled out heart attack.

An October 7, 1996, report of a urology work-up noted 
cytology negative for malignancy, retrograde pyelogram 
revealing small right distal third ureter stricture without 
obstruction or mass, no definite renal calculus, and normal 
abdominal and pelvic CT.  The impressions were tiny right 
ureteral stricture without obstruction, spinal stenosis, 
neurogenic bladder secondary to spinal stenosis, and erectile 
dysfunction secondary to hypogonadism and spinal stenosis.  
Twice daily nursing notes during the hospitalization showed 
the appellant was continent of urine.

In December 1996, the appellant was admitted to a VA hospital 
with a diagnosis of muscle hypertrophy.  On December 3, 1996, 
in preparation for a muscle biopsy, the appellant had a 
normal ECG.  His blood pressure was 150/96, and he was noted 
in the preoperative report as hypertensive.  The presurgery 
history and examination report stated the diagnosis as muscle 
hypertrophy.  History of present illness stated unknown 
cause.  As past history and prior surgeries, the examiner 
listed 11 events, brain trauma not among them.  The biopsy 
showed no histochemical or vascular changes; the finding was 
normal-appearing muscle.

On December 24, 1996, the appellant was admitted to St. 
Tamany Parish Hospital with an acute inferior wall MI.  
Cardiac catheterization showed a significant lesion in the 
left circumflex artery and total occlusion in the right 
coronary artery.  He underwent percutaneous transluminal 
coronary angioplasty (PTCA) with placement of a stent.  
Review of systems and past medical history was silent for 
history of brain trauma.  The appellant reported he had some 
kind of muscle abnormality, with enlarging and weakening of 
the arms and legs for two or three years.  The hypertrophic 
appearance of shoulder and calf muscles was noted, but the 
work-up provided no diagnosis.

Two days after discharge, the appellant was readmitted for 
chest pain.  Past history was said to be significant for 
multiple reasons; there was no mention of brain trauma.  The 
discharge diagnosis was post MI pericarditis, recent inferior 
MI.  The appellant was thereafter readmitted three times, 
twice more in January 1997 and once in April 1997, undergoing 
left heart catheterization each time.  During the first 
January hospitalization, a cardiac stress test was abnormal, 
showing inferior wall defect, said to represent either 
ischemia or previous infarct.  A rest scan was not performed, 
but due to ongoing symptoms, it was felt his chest pain could 
be a stress-induced ischemic response.

During the second January 1997 hospitalization, after the 
second catheterization showed no change from the one 
contemporaneous with his heart attack, he was reassured that 
his chest pain was not of cardiac origin.  The hospital 
records noted long-standing hypertension.  Again, the 
complaint of muscle swelling and biopsy negative for any 
pathology was noted and not explained.

The April 1997 heart catheterization showed no restenosis 
since the December 1996 PTCA and no new lesion of the left 
anterior descending artery.

The appellant testified at a VA hearing in February 1997.  He 
reported treatment at Gulfport VAOPC and at Biloxi VAMC 
during the past year for multiple problems, including 
incontinence of many years duration.  He testified that all 
of the doctors he had spoken with all related the majority of 
his problems to his brain trauma.  He was told by at least 10 
different doctors that everything originated from his brain 
trauma.

The appellant reported he did not leave his house except for 
medical treatment and hearings, or unless his wife, a 
registered nurse, insisted they go out.  He did not tolerate 
people, crowds, or noise.  He stated he needed help to dress, 
shave, toilet, and eat; his hands had a tremor and they 
contracted.  He used ambulatory aids in his house.  He had 
put on 60 pounds, which strained his heart, and he got so 
nervous he had chest pains.

The appellant reported at length his understanding of the 
relationship among all of his several disabilities and about 
the relationship between each and his brain trauma.  He said 
he saw outside doctors for his heart problems.  He said neck 
pain had been constant since his first head injury.

Th appellant reported loss of bladder control for several 
years, long before having a stroke in September 1996.  He had 
urgency and frequency; he had urinated six times that day 
prior to his hearing.  He said if he could not get to the 
bathroom in time, then he lost control; he wore plastic pants 
over his underwear.  When asked what the urologists had said 
about the cause, he replied, It could be caused by this, or 
it could be caused by that.  I dont see what they write.  
He said he had been told point blank that all of his problems 
are caused by the brain trauma, and that his heart problems 
were caused by the brain trauma.

The appellant reported impotence since the early 1970s.  He 
said the doctors attributed impotence to his medications and 
to his back, the neuromuscular condition of which could be 
caused by his brain, according to Dr. Sterling in the Loma 
Linda VAMC Rehabilitation Service and according to Dr. 
Burnick or University Medical Center in Las Vegas.

He testified that he drove himself to the hearing in a 
specially adapted vehicle, although 99 percent of the time, 
when he went out his wife took him.  He mostly stayed home 
and vegetated.  He said that doctors have said he needs aid 
and attendance and that he is housebound.

A VA psychology case summary of March 1997 stated that the 
appellants severe medical conditions produced pain and 
significant emotional distress.  The appellant reported 
severe sleep problems since his heart attack, which he 
attributed to feelings of anxiety.  The appellant reported 
nightly anxiety attacks that made him short of breath.  The 
impression was mood disorder due to general medical 
conditions with major depressive and anxiety features.  The 
examiner stated that as the appellants condition was due to 
organic etiology as well as chronic medical problems, the 
prognosis for recovery from current level of functioning was 
poor.

In August 1997, the appellant applied to VA for an automobile 
or other conveyance and adaptive equipment.  He indicated he 
would operate the vehicle and that he had a valid state 
drivers license.

In November 1997, the RO received an undated report of 
examination by Mary Klinger, M.D., to show need for aid and 
attendance or entitlement to housebound from a doctor who 
first saw the appellant in August 1997.  The examiner stated 
the appellant was at home, and not under care of a nurse or 
attendant.  The report indicated the appellant was able, with 
assistance, to walk a few steps, care for the need of nature, 
dress himself, bathe himself, and get out of bed.  He could 
stay out of bed all day, and he could get out of doors onto 
the porch.  He was unable to drive a car or travel.  He was 
unable to take brief excursions away from home.  For the 
examination, the appellant removed his shirt and was unable 
to undress any further.  The medical findings were diffuse 
muscular hypertrophy related to brain trauma, status post 
multiple surgeries for neuromuscular repair and 
reconstruction, seizures, post-operative multiple cardiac 
stent placement and bypass surgery, severe spinal stenosis 
and loss of use of legs.  The diagnosis was diffuse muscular 
hypertrophy with severely limited range of motion associated 
with moderate to severe pain.  The question whether the 
diagnosis showed permanent loss of bladder control was marked 
N[ot] A[pplicable].  The examiner noted that the 
appellant would need assistance in case of fire or other need 
for immediate action.

On VA examination for aid and attendance or housebound in 
January 1998, the appellant reported he lived with his wife, 
a nurse, who had quit work to care for him.  The appellant 
reported sustaining three head injuries during the same year 
in the service, as a result of which he developed brain 
syndrome with psychosis and depression.  He reported he could 
not take care of himself.  His wife assisted him with most 
activities of daily living.  His mental status was stable, 
with a tendency towards depression and anger.  He reported 
daily migraine headaches and occasional urinary incontinence; 
he reported wearing a pad when he went out.  He attributed 
his urinary problem mainly to a prostate problem.  He could 
walk a few feet with crutches, primarily using a wheel chair 
and an electric scooter for ambulation.  His ability for self 
care is limited.  He cannot button his clothing or tie his 
shoes.  He needs assistance in shaving, bathing, and 
toileting.  He needs assistance into and out of the bathtub 
and with shaving.  The examiner found the appellant is not 
permanently bed ridden or legally blind.

On physical examination, the appellants blood pressure was 
120/60.  He could not get on the examining table.  He was 
able to stand briefly, however he could not raise his feet 
high enough to gain the table.  He was able to remove his tee 
shirt and put it on.  He could not remove shoes and socks.  
His eyes showed normal pupillary reflexes.  Early cataracts 
were noticed.  The appellant had scars on the neck, both 
shoulders, both elbows, and both wrists, apparently for 
cervical spine, bilateral rotator cuff, bilateral ulnar 
nerve, and bilateral carpal tunnel surgery, respectively.  He 
had tendon reconstruction on his right wrist.  There was no 
edema of the legs or varicose veins.  Neurological 
examination showed grip strength 4/5 in both hands.  There 
was 4/5 muscle strength in both lower extremities.  Deep 
tendon reflexes were exaggerated in both knees and both 
ankles.  Plantar reflexes could not be done.

Laboratory studies were normal.  X-ray studies showed fusion 
and laminectomy of the cervical spine, thoracic degenerative 
disc disease, normal heart size, no pulmonary infiltrates, 
effusions, or masses, degenerative changes of the bodies of 
L3, 4, and 5 vertebrae, and demineralized sacrum and coccyx 
that were otherwise normal.  EKG showed evidence of old 
inferior wall MI and old anterolateral wall MI, otherwise 
normal.

The examiner opined that the appellant required aid and 
attendance, but not solely due to service-connected chronic 
pain syndrome associated with brain trauma with 
psychoneurotic reaction.  He needed aid and attendance due to 
the combined effects of service connected chronic brain 
syndrome and psychiatric problems and of non-service-
connected cardiac problems and spinal stenosis with weakness 
in the legs.  The examiner stated that the weakness of the 
legs and loss of coordination in the hands seemed to be the 
major reason for his inability to care for himself.

In a March 1998 statement, the appellant, in pertinent part, 
stated that he did not believe his brain trauma is directly 
responsible for his cardiac condition.

The appellant testified in April 1998 at a hearing before the 
undersigned member of the Board of Veterans Appeals.  He 
reported the dates and places of treatment for his several 
claimed conditions.  He reiterated his previous testimony 
that numerous doctors had told him his coronary disease is 
related to stress.  He said he was first treated for his 
heart in 1991, by Dr. Ted Miller.  He said that Dr. Miller 
had related his condition mainly to stress, and related the 
stress to his brain trauma.  He stated the document was of 
record.  He summarized his cardiac history leading up to his 
1996 heart attack, for which he was treated entirely at St. 
Tamany Parish Hospital by Drs. Loomis and Lemlick.  The 
appellant stated that two doctors at St. Tamany Parish 
Hospital told him a lot of his heart condition was caused by 
stress.  When asked whether his claimed heart condition and 
his claimed coronary artery disease were the same or 
different things, the appellant replied he was not sure and 
had never understood that.

Regarding hypertension, the appellant stated it was diagnosed 
in 1990 at Nashville VAMC.  He also said it was treated since 
1966 or 1967 by private doctors in New York, one of which was 
retired, and the other was deceased.  He said Dr. Sanders of 
Bethpage, New York, treated him for 13 years, prescribing 
tranquilizers for hypertension.  He also said he was first 
prescribed hypertension medication in 1991.  That 
prescription was from VA.  He said that every doctor he saw 
told him it was all related to brain trauma.  He said he had 
tried to get the records from the doctors who diagnosed 
hypertension in 1966; one had moved, and the other was dead.

Regarding bladder control, the appellant testified that it 
was related to his nervous condition associated with brain 
trauma.  He reiterated previous testimony that the first of 
three head injuries sustained in service was from falling 
down stairs.  He stated that his bladder control was directly 
related to compression of the spine from the T-9 to the S-1 
vertebrae in his initial head injury.  He said decreased 
bladder control had been progressive since the initial 
injury, and the cause had only been determined last year.

Regarding the need for aid and attendance, the appellant 
reiterated his report to the January 1998 VA examiner about 
his limitations in activities of daily living, the extent of 
his wifes assistance to him, and that she had quit work to 
care for him.  He said he became totally dependent about 
1990.  He stated it was a neuromuscular problem related to 
brain trauma.  He reported that several doctors have written 
about his need for aid and attendance.

II.  Analysis

In seeking VA disability compensation for the various 
disabilities claimed as secondary to service connected post-
trauma chronic brain syndrome with psychoneurotic reaction, 
the appellant seeks to establish that current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).  
Such a disability is called service connected.  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the fact, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  Regulation provides that 
disability proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1998).  If a service-connected disease 
or injury aggravates a coexisting condition that it did not 
itself cause, any resulting additional disability is 
nonetheless secondary to the service-connected disease or 
injury.  The increment of disability that is the effect of 
aggravation by the service-connected disease or injury is 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

The claim to reopen the previously denied claim of 
entitlement to service connection for residuals of a neck 
injury sustained in service is in a different posture than 
are the secondary service-connection claims.  When the Board 
of Veterans Appeals in October 1967 denied this claim for 
compensation for a neck disability, that decision was final.  
38 U.S.C.A. § 7103 (West Supp. 1998); 38 C.F.R. § 3.160(d) 
(1998).  When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, 38 U.S.C.A. 
§ 7104(b) (West 1991), unless new and material evidence is 
presented or secured.  38 U.S.C.A. §§  5108 (West 1991).  
Whether new and material evidence has been presented or 
secured in this matter is discussed below.

Before the Board may consider the merits of any of the claims 
in this appeal, preliminary determinations are required.  
First, it must be determined that the application for 
benefits is complete, and if not, whether VA has discharged 
any duty it may have to so inform the claimant.  See 
38 U.S.C.A. § 5103(a) (West 1991).  Second, it must be 
determined that the appellant has submitted a well-
grounded claim.  See 38 C.F.R. § 5107(a) (West 1991).

Regarding the completeness of the application for benefits, 
the appellant has made numerous statements reporting 
statements of physicians about the causes of his several 
disabilities.  Whether those statements trigger an obligation 
on the part of VA to inform the appellant that he must obtain 
documentation corroborating his reports depends on the 
particular facts of the case and on the extent to which the 
Secretary [of Veterans Affairs] has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The 
same reasoning to questions of compliance with section 
5103(a) applies to claims to reopen previously denied claims, 
like the appellants claim for service connection for his 
neck.  Graves v. Brown, 8 Vet. App. 522, 525 (1996) (relying 
on Robinette v. Brown, 8 Vet. App. 69 (1995)).

In Robinette, the claimant indicated a specific physician 
purportedly had expressed a specific opinion, including its 
medical reasoning, that was relevant to the material question 
in that case.  10 Vet. App. at 73.  In that context, VA was 
sufficiently informed that relevant evidence could have 
existed, or could have been obtained, that, if true, would 
have made the claim plausible and that such evidence had 
not been submitted with the application.  Id. at 80.

In the instant case, the appellant has repeatedly stated that 
all of his doctors have said that all of his claimed 
conditions are caused or aggravated by his brain trauma.  
When explicitly asked whether any doctor had made a record of 
such an opinion, the appellant in April 1996 hearing 
testimony indicated that the unnamed doctors had been 
vague when he asked them to be more specific.  In February 
1997, the appellant again referred to every doctor he had 
spoken with . . . at least 10 of them related all of his 
problems to his brain trauma.  When asked in the same hearing 
what the urologist had said caused his urinary urgency, he 
said the doctor said, It could be this, or it could be 
that.  In April 1998 hearing testimony, the appellant again 
indicated that unnamed doctors had associated all of his 
claimed conditions with his brain trauma.  When asked to 
identify any doctor that had opined such a relationship, he 
named Dr. Miller, whose statement is of record.  He indicated 
that he did not know of other doctors actually documenting 
the alleged opinions.  The only other physicians he named 
specifically were Drs. Sterling and Bernick, but he 
attributed to them the opinion that a disability not at issue 
in this appeal is attributable to his brain.  
Essentially, the accumulated testimony indicates that these 
physicians had not made and had not recorded such opinions.

Moreover, the appellant, when clarifying his contention, 
indicated that the various unidentified physicians had said 
his various conditions were related to stress.  The appellant 
inferred that the stress was from his brain trauma, or a 
feature of the psychoneurotic reaction to his brain trauma.  
Such an inference does constitute the level of specificity 
present in Robinette, and it does not trigger an obligation 
under section 5103(a) to stay appellate review pending notice 
to the appellant to produce evidence.

In Beausoleil v. Brown, 8 Vet. App. 459 (1996), the claimant 
sought service connection for chronic obstructive pulmonary 
disease due to trauma to the chest in service.  His testimony 
that a doctor had found something wrong with his lungs 
shortly after service was not sufficient to obligate VA to 
inform the appellant to obtain and submit evidence.  Id. at 
463, 464-65.  In the instant case, statements by physicians 
relating the appellants disabilities, or any of them, to 
stress are like the statement that there was something 
wrong with Mr. [redacted]s lungs; it does not attribute an 
effect to an underlying cause material to the claim.  That 
is, a statement that a disability is caused or aggravated by 
stress is not a statement that brain trauma, or any sequela 
of brain trauma, is the stressor, as the discussion of Dr. 
Millers statement, below, will show.

The other factor in determining VAs obligation under section 
5103(a) is the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  The 
appellant has had three hearings on the matters at issue in 
this appeal.  In each, the question of corroboration of the 
purported medical opinions has arisen.  In two of the 
hearings, the appellant has explained why documentation of 
the purported opinions is not of record.  VA has amply 
informed the appellant of the necessity to submit 
corroboration of his testimony by repeatedly asking for 
evidence of corroboration.  Thus, although under Robinette 
there is an obligation on the Secretary under 38 U.S.C. 
§ 5103(a) in the appropriate circumstances, where those 
circumstances are not present, there is no such obligation.  
Beausoleil, 8 Vet. App. at 465.  VA has no obligation to take 
any action under  5103(a) regarding any of the secondary 
service connection claims prior to reaching the next point of 
inquiry, whether the claim is well grounded.

Regarding application of section 5103(a) to the neck claim, 
the appellant has provided no information indicating a source 
of evidence of incurrence of a neck injury in service that is 
not of record.  His application for disability compensation 
for residuals of a neck injury is complete, and VA has no 
duty to inform him of the necessity to submit any evidence to 
complete it.  38 U.S.C.A. § 5103(a) (West 1991); Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

The Board has reviewed the extensive medical evidence of 
record in detail, looking for the elements of a well-grounded 
claim as to each secondary service connection issue.  Each is 
addressed below in turn.

One element of the appellants claims is common to them all, 
his testimony about physicians statements, so it is 
addressed here as a general matter.  The appellant clearly 
feels strongly that his brain trauma and its residuals cause 
or aggravate each of the disabilities for which he seeks 
secondary service connection.  When a fact asserted is beyond 
the competence of a witness to assert, that evidentiary 
assertion is not accepted as true for the purpose of 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The appellant is a layman, 
lacking medical expertise; his medical opinion, however 
sincerely held, cannot be taken as medical evidence of the 
sort necessary to well ground his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The connection between 
what a physician said and the laymans account of what he 
purportedly said, filtered as it was through a laymans 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette, 8 
Vet. App. at 77.  Thus, for all the secondary service 
connection claims at issue, the appellants testimony that 
various unnamed physicians made various uncorroborated 
statements does not well ground any of the claim.

The matters of reopening the neck claim and of SMC are taken 
up after the secondary service connection claims.

A.  Secondary Service Connection for Aggravation; Matters Not 
On Appeal

The October 1992 VA psychiatric examiner opined that the 
appellants mood and tension might aggravate his perception 
of pain.  He diagnosed somatoform pain disorder.  The 
statement raises the question whether the psychoneurotic 
component of the appellants brain trauma aggravates all of 
the claimed disabilities.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

The October 1992 statement was made in the context of 
responding to the appellants complaints of musculoskeletal 
and neuromuscular disorders, specifically at that time, the 
upper extremities.  Service connection for disability in 
those parts is not at issue in the instant appeal.  
Therefore, the October 1992 statement is not relevant to any 
question of secondary service connection germane to this 
appeal.  The existence of additional claims, to which the 
statement may be relevant evidence, is addressed in the 
introduction above.

B.  Secondary Service Connection for a Heart Condition (Not 
Otherwise Specified)

The appellant has submitted evidence that a November 1991 
thallium stress test at Hendersonville Hospital was positive 
for diffusely hypokinetic left ventricle, but no specific 
cardiac disease was diagnosed, other than single vessel 
coronary artery disease.  In January 1997 at St. Tamany 
Parish Hospital, there was a diagnosis of post-MI 
pericarditis, which was not repeated on any of several 
subsequent hospitalizations.  A January 1997 exercise stress 
test made shortly after an acute MI was interpreted as 
abnormal, showing either ischemia or previous MI.  At the 
same time, the possibility of ischemic stress reaction was 
entertained, but no cardiac diagnosis other than CAD was 
made.

The salient feature of the entire record is that there is no 
diagnosis of record of a discrete heart condition other than 
coronary artery disease, hypertension, and acute MI.  The 
prime criterion of entitlement to VA disability compensation 
is the existence of a disability.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Without a diagnosis of a heart 
condition other than those addressed in other claims at 
issue, there is no basis for a claim.  The appellant has not 
submitted competent medical evidence he has such a discrete 
heart condition.  He testified in April 1998 that he does not 
actually know whether he has a heart condition other than CAD 
or hypertension.  A claim for compensation for a disability 
unsupported by a diagnosis of the claimed disability is not 
well grounded.  Id.

The appellant has not presented a well-grounded claim of 
entitlement to service connection for a heart condition (not 
otherwise specified), and VA has no duty to assist the 
appellant to develop facts pertinent to the claim.  
38 U.S.C.A. 5107(a) (West 1991).

C  Secondary Service Connection for Coronary Artery Disease

Coronary artery disease is diagnosed by competent medical 
evidence of record.  The appellant has testified that 
physicians have said that stress has caused his CAD.  He 
specifically avers that Dr. Millers January 1992 statement 
proves that psychological stress associated with his 
psychoneurotic element of his chronic brain syndrome caused 
his CAD.

Dr. Miller said, that a large component of the chest pain 
the appellant had been having, if not all of it, was due to 
stress and really was not from the single vessel disease.  
That statement does not say that stress caused CAD.  It says 
that stress caused chest pain.  It says that CAD did not 
cause chest pain.  It is evidence that chest pain alone is 
not diagnostic of CAD.  It is not evidence that post-trauma 
chronic brain syndrome with psychoneurotic reaction caused 
CAD.

The salient feature of the extensive evidence of record 
relating to CAD is that no medical practitioner has related 
CAD to stress.  In addition to Dr. Millers comment, there is 
the January 1997 impression that chest pain could be an 
ischemic reaction to stress.  That impression is not 
competent medical evidence that the service-connected post-
trauma chronic brain syndrome with psychoneurotic reaction 
caused or aggravated CAD.

If the appellant submitted evidence that his recurrent chest 
pain was itself an aggravation of his CAD, then evidence that 
the chest pain was caused by stress related to his post-
trauma chronic brain syndrome with psychoneurotic reaction 
might be evidence of service-connected disability aggravating 
a disorder it did not cause.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  However, the extensive series of post-MI cardiac 
catheterizations and exercise stress test in January and 
April 1997 produced the medical conclusion that the 
appellants chest pain was not of cardiac origin.  Evidence 
that chest pain is unrelated to the CAD is not evidence that 
the pain aggravates the CAD.  Other evidence, such as the 
March 1997 VA psychiatric summary, indicates that the brain 
trauma contributes to the appellants anxiety, but that is 
not evidence the brain trauma causes or aggravates other 
medical problems.  Significantly, the psychiatric summary is 
evidence that the appellants medical problems aggravate his 
anxiety, not that his anxiety aggravates his medical 
problems.

The appellant has not submitted evidence of a medical 
relationship between post-trauma chronic brain syndrome with 
psychoneurotic reaction and CAD.  The claim is not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. 5107(a) 
(West 1991).

D.  Secondary Service Connection for Hypertension

The record has numerous notations of the appellants 
hypertension, sometimes identified as systolic hypertension.  
Thus, the first element of a well-grounded claim, a competent 
medical diagnosis, is present.  Epps, 126 F.3d at 1468.

The June 1994 record of systolic hypertension and the January 
1997 note that the appellant has long-standing hypertension 
are typical of the evidence of record.  Neither note states a 
cause for the hypertension, or expresses an opinion about an 
aggravating factor, or relates hypertension in any way to 
post-trauma chronic brain syndrome with psychoneurotic 
reaction.  The appellant has not submitted competent medical 
evidence that post-trauma chronic brain syndrome with 
psychoneurotic reaction either caused or aggravated 
hypertension.  Absent such evidence the claim for secondary 
service connection under 38 C.F.R. § 3.310(a) is not well 
grounded, and VA has no duty to assist the appellant to 
develop facts in support of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

E.  Secondary Service Connection for Urinary Incontinence 
(Claimed as Loss of Bladder Control)

The appellant has presented competent medical evidence that 
he suffers nocturia, frequency, and urgency, but not active 
incontinence (inability to control urinary function in which 
the bladder empties involuntarily, but at regular intervals 
and in the normal way.  Dorland's Illustrated Medical 
Dictionary 829 (27th ed. 1988)).

The Board construes the October 1995 VA nursing discharge 
summary that shows the appellant both continent and 
incontinent to be an error when seen in light of the numerous 
nursing notes that report multiple factors about the 
appellants status without comment about urinary complaint.  
Other records pertaining to urinary dysfunction comprise Dr. 
Kestlers 1969 note of loss of control in the context of 
treatment for a recent back injury; June 1993 VA hospital 
nursing notes of frequency and July 1993 nursing notes of 
regular habits without mention of incontinence; March, April 
and May 1994 urology records, together presenting the 
impression of voiding dysfunction secondary to 
hypercholesterolemia, surgery, or back injury; and the 
October 1996 finding of neurogenic bladder secondary to 
spinal stenosis.  None of the urologists or neurologists who 
performed multiple diagnostic tests attributed loss of 
bladder control to post-trauma chronic brain syndrome with 
psychoneurotic reaction, or to medication used to treat the 
service-connected disability.  The appellants attribution of 
occasional urge incontinence to a prostate problem, reported 
in the January 1998 VA examination for aid and attendance, is 
adverse to his claim.

In short, the appellant has not presented competent medical 
evidence of a relationship between post-trauma chronic brain 
syndrome with psychoneurotic reaction and any form of loss of 
bladder control, either by way of cause or aggravation.  

The claim is not well grounded, and VA has no duty to assist 
the appellant to develop facts pertinent to the claim.  
38 U.S.C.A. 5107(a) (West 1991).

F.  Secondary Service Connection for Impotence

The appellant has submitted competent medical evidence of 
impotence, thus satisfying the first criterion of a well-
grounded claim.  Epps, 126 F.3d at 1468.  He has not 
submitted a competent medical diagnosis showing a link 
between his impotence and post-trauma chronic brain syndrome 
with psychoneurotic reaction.

The opinion of a VA psychologist that impotence is probably 
psychogenic does not establish a link sufficient to 
constitute the medical evidence necessary to well ground a 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  It was 
equivocal; the examiner stated medication side-effect must be 
ruled out.

Subsequent medical records show urologic and neurologic 
examination, diagnostic testing, and therapy.  Lists of the 
appellants medications are on treatment records, e.g., 
November 1994.  Urologists in May 1994, November 1994, March 
1995, and October 1996 all diagnosed organic bases for the 
impotence.  The consistent impression over time was impotence 
secondary to spinal stenosis.  The most recent evaluation, 
October 1996, diagnosed impotence secondary to hypogonadism 
(decreased testosterone was found in May 1994) and spinal 
stenosis.  The November 1994 examiner had listed the 
appellants medications, and notwithstanding knowledge of his 
medications, diagnosed spinal stenosis as the cause.  None of 
the records show a diagnosis, or even an impression, of a 
link between impotence and post-trauma chronic brain syndrome 
with psychoneurotic reaction.  None even suggest the 
condition is aggravated by post-trauma chronic brain syndrome 
with psychoneurotic reaction.  Without a link between the two 
established by competent medical evidence, the claim cannot 
be well grounded.

The appellant testified in April 1996 that doctors had told 
him his impotence was for both psychological and 
physiological reasons, relating the problem to neck pain.  
Neck pain is not service connected.  Even if established that 
a psychological reaction to neck pain caused the impotence, 
such evidence would not well ground the claim for service 
connection for impotence secondary to post-trauma chronic 
brain syndrome with psychoneurotic reaction.

In sum, the appellants claim is not well grounded, and VA 
has no duty to assist him to develop facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


G.  New and Material Evidence to Reopen a Claim for Residuals 
of a Neck Injury

The Board denied this claim in October 1967.  The Board 
does not have jurisdiction to consider [the previously-denied 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  In considering a claim to reopen, 

the . . . BVA must conduct a two-step 
analysis.  First, it must determine 
whether the evidence presented or secured 
since the prior final disallowance of the 
claim is "new and material".  If it is, 
the RO or Board must then review the new 
evidence "in the context of" the old to 
determine whether the prior disposition 
of the claim should be altered.

Bernard v. Brown, 4 Vet. App. 384, 389 (1993) (citations 
omitted).  The evidence to be reviewed is that submitted 
since the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of 
the evidence is presumed in determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

In his original claim for service connection for residuals of 
a neck injury, the appellant reported he injured his neck 
when he fell in service also injuring his head.  When the 
Board denied the appellants claim in October 1967, it found 
he had not injured his neck in service.

Since October 1967, the appellant has testified on numerous 
occasions, in hearings and in written statements, that he 
injured his neck falling down stairs.  This testimony is 
cumulative.  It restates the essential fact material to the 
claim, an injury in service.  The appellant has added 
considerable detail to his testimony.  He has testified that 
he injured his neck falling down stairs, up stairs, at 
Emerald Air Force Base, at Amarillo Air Force Base, coming 
from the shower, from the mess hall, to or from Air Police 
headquarters.  None of this testimony adds to the essential 
point of the testimony, to show that he injured his neck in a 
fall in service.  His testimony is the essence of cumulative 
evidence, and thus, it is not new.

That the Board previously rejected the fact of a neck injury 
in service means the current testimony is not material 
evidence upon which the Board can reopen the claim.  See 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996) (where Board had 
rejected claimants history of injury in service, medical 
opinion of relationship between current finding and reported 
injury in service was not material evidence to reopen the 
claim).  Consequently, the several medical records 
attributing the appellants cervical stenosis to an injury 
the appellant informed the examiner happened in service are 
immaterial.  Id..

There is no medical evidence of record that demonstrates any 
independent source of information about the history or 
etiology of the cervical spine condition, except for the 
October 1994 MRI of the cervical spine, which showed spinal 
stenosis was predominantly congenital.  Evidence of 
congenital etiology is adverse to the appellants claim.  
Adverse evidence cannot be material.  Villalobos v. Principi, 
3 Vet. App. 450 (1992).

The appellant has not presented new and material evidence.  
38 C.F.R. § 3.156(a) (1998).  He has not met the requirement 
to reopen a finally disallowed claim.  38 U.S.C.A. § 5108 
(West 1991).

H.  Entitlement to Special Monthly Compensation (SMC) for Aid 
and Attendance or at the Housebound Rate

The law that provides for SMC for aid and attendance or at 
the housebound rate is among the sections that provide the 
rates of VA disability compensation generally.  38 U.S.C.A. 
§ 1114(r), (s) (West Supp. 1998).  The Board construes this 
claim as for increased rating.  Consequently, the appellants 
evidentiary assertion that he qualifies for either benefit is 
sufficient evidence to well ground the claim.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (the claimants 
allegation of increase in disability is sufficient evidence 
to well ground the claim).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998).  However, where an increase in the disability 
rating is at issue, the present level of the disability is 
the primary concern.  . . .  [T]he regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where otherwise entitled, SMC is available [f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active . . . air service.  
38 U.S.C.A. §§ 1110, 1114 (West 1991 & Supp. 1998).  
Regulation provides the criteria for determining entitlement 
to SMC for aid and attendance or as housebound.

The special monthly compensation provided 
by 38 U.S.C. 1114(s) is payable where the 
veteran has a single service-connected 
disability rated as 100 percent and, 
* * *
(2)	Is permanently housebound by reason 
of service-connected disability or 
disabilities.  This requirement is met 
when the veteran is substantially 
confined as a direct result of service-
connected disabilities to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.

38 C.F.R. § 3.350(i) (2) (1998).

The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; . . . ; inability of 
claimant to feed himself (herself) 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.  . . .  
It is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, . . . 
must be based on the actual requirement 
of personal assistance from others. 

38 C.F.R. § 3.352(a) (1998).

The appellant has testified that he is housebound by his 
service-connected psychiatric disorder, because he cannot 
tolerate people and will not leave the house.  He has also 
testified that he rarely goes out unless his wife makes him.  
He has also described seizure-like activity while a passenger 
in the car with his wife driving.  He testified in February 
1997 that he drove himself to the hearing in a specially-
adapted vehicle, although his wife drove him more than 99 
percent of the time.  In August 1998 he applied to VA for a 
specially adapted vehicle indicating that he had a valid 
state drivers license and would drive the car.

The Board finds the appellants testimony that he is in fact 
housebound untrue.  Presumably he is out of the house when he 
has alleged seizures while in the car.  The Board further 
assumes that his intent in applying for a specially adapted 
automobile to drive himself was to leave the house.  
Moreover, the application for an automobile made the same 
month he was seen by a doctor who reported he could not drive 
or leave the house impeaches the doctors report.

The appellants reluctance to leave the house the Board 
interprets as demonstrating a manifestation of his service-
connected psychoneurotic reaction associated with brain 
trauma that the preponderance of the evidence shows does not 
rise to the level of being housebound.  The Board concludes 
that the preponderance of the evidence is that the appellant 
is not housebound within the meaning of the regulation.  
38 C.F.R. § 38 C.F.R. § 3.350(i), (2) (1998).

Regarding the need for regular aid and attendance of another 
person, the record clearly shows such a need.  Several of the 
criteria of need for assistance with activities of daily 
living are demonstrated credibly in the record.  See 
38 C.F.R. § 3.352(a) (1998).  However, the law provides for 
the benefit in the context of the rates of compensation for 
service-connected disabilities.  38 U.S.C.A. § 1114 (West 
Supp. 1998).  The Board looks to the evidence to see if it 
shows that the need for aid and attendance is due to service-
connected disabilities.

The VA psychiatric treatment records contain multiple 
statements that the appellant needs aid and attendance.  They 
also show, as in the June 1994 treatment records by a 
treating psychologist and a treating social worker, that the 
need is because of back or lower extremity disability.  The 
psychiatric treatment record does not show a need for aid and 
attendance because of the service-connected psychiatric 
disability.  While the Board recognizes the appropriateness 
of a health care professional advocating for services for a 
patient, the statements of need for aid and attendance are 
not evidence that the need is due to service-connected 
psychiatric disability when seen in the context in which they 
were made.

The appellant has had three examinations, in June 1994, 
August 1997, and January 1998, relating to need for aid and 
attendance or housebound status.  It is apparent from 
statements in all reports that the examiners relied upon 
history given by the appellant.

In the June 1994 examination report, the examiner related the 
appellants inability to protect himself from the dangers of 
his environment to the veterans disease process and 
confinement to a wheel chair.  Significantly, this examiner 
apparently relied on the appellants history, and the 
limiting conditions that were noted in the examination report 
all had to do with non-service connected conditions, i.e., 
the back, neck, and lower extremity problems.

In the August 1997 examination, the examiner diagnosed 
diffuse muscular hypertrophy related to brain trauma.  The 
clear preponderance of the evidence is that the appellant 
needs aid with various activities of daily living because of 
musculoskeletal and neuromuscular disorders that are not 
service connected.  The August 1997 finding relating the 
muscular hypertrophy to brain trauma is unsupported in the 
objective medical evidence of record.  The neurological 
electrodiagnostic work-ups in September 1994, the November 
1994 hospital admission, and the December 1996 medical and 
biopsy reports all are silent about the etiology of the 
diagnosed muscle hypertrophy.  The August 1997 examiner gave 
no indication of a source of information other than the 
appellant, or that any independent diagnostic procedures were 
performed.  The other evidence of record contains no showing 
of brain trauma as the etiology of the muscle hypertrophy.  
Consequently, the Board concludes that the August 1997 
examiners association of muscle hypertrophy with brain 
trauma is a restatement of information from the appellant.  
Evidence that is simply information recorded by a physician 
without additional medical comment is not transformed into 
competent medical evidence because the transcriber of the 
appellants history happens to be a physician.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Whereas the appellant has no 
expertise to qualify such a medical opinion, the Board finds 
the diagnosis without probative value.  In sum, the report of 
the August 1997 examination is not evidence that the need for 
aid and attendance is due to service-connected disabilities.

The January 1998 VA examination for aid and attendance or 
housebound also noted the appellants history of multiple 
head and neck injuries in service with subsequent development 
of chronic pain syndrome and psychosis with depression.  The 
examiner noted the appellants use of a wheel chair for his 
primary means of locomotion.  The appellant reported he could 
not protect himself from hazards and dangers of his daily 
environment.  After examination documenting the disabilities 
in the appellants extremities and the extent to which he 
needs the assistance of his wife with activities of daily 
living, the examiner discussed the causes of the appellants 
need for aid and attendance.  He opined the need for aid and 
attendance was due primarily to the weakness of the legs and 
incoordination of his hands.  Significantly, in addressing 
the contribution of the appellants service-connected 
disability to his need for aid and attendance, he 
misidentified the service-connected disability as including 
chronic pain syndrome.

Chronic pain syndrome is not an element of the service-
connected post-trauma chronic brain syndrome with 
psychoneurotic reaction.  When the contribution of chronic 
pain syndrome to the need for aid and attendance is removed 
from the contribution that the service-connected disability 
makes to the need for aid and attendance, the role of the 
service-connected disability is even less than that thought 
by the examiner.  Additionally, the appellant has never been 
diagnosed as psychotic as he informed the examiner.  To the 
extent that the examiner may have included a history of 
psychosis in his interpretation of the relative contribution 
of service and non-service-connected disabilities to the need 
for aid and attendance, the contribution of the service-
connected disability must be seen as somewhat less.  
Considering the appellants condition as a whole, 38 C.F.R. 
§ 3.352(a) (1998), the preponderance of the evidence is 
against finding he needs aid and attendance due to post-
trauma chronic brain syndrome with psychoneurotic reaction.


ORDER

Secondary service connection for a heart condition (not 
otherwise specified), coronary artery disease, hypertension, 
voiding dysfunction (claimed as loss of bladder control), and 
impotence is denied; reopening of a claim for service 
connection for post-trauma cervical spine disorder is denied; 
and entitlement to special monthly compensation for aid and 
attendance or at the housebound rate is denied.


REMAND

The medical evidence of record contains numerous entries 
showing impressions or diagnosis of seizures, and opinions 
that possible seizures are possibly related to brain trauma.  
Many records note history of seizures.  The appellant has 
repeatedly testified that his wife is a nurse who has seen 
his seizures and so identified them to him.  One VA 
neurologist noted that the appellants description of his 
experiences sounded like seizures, but that communication 
with the appellants wife would be very helpful in clarifying 
the diagnosis.  Despite multiple statements about his wifes 
observations and qualifications, the appellant has never 
submitted a statement from his wife.

The Board is persuaded by the neurologists opinion that a 
statement from the appellants wife would greatly clarify the 
diagnosis.  Given that the impressions or diagnoses of record 
are tentative as to both the fact of seizures and the cause, 
the Board feels that the appellants testimony about his 
wifes observations and qualifications to make such 
observations triggers VAs duty to inform the appellant that 
his application for compensation for seizures is incomplete.  
38 U.S.C.A. § 5103(a) (West 1991).  He should provide a 
statement from his wife setting forth her observations and 
her qualification to identify the cause of the appellants 
observed behavior.  The statement must be certified under 
oath or affirmation, pursuant to 38 C.F.R. § 3.200 (1998).

The appellant has also testified that he was knocked 
unconscious while working as a police officer in the early 
1980s, and that he had a seizure work-up at UCLA.  In August 
1994, he told NovaCare Outpatient Rehabilitation that he had 
a skull fracture in 1980.  He also informed VA rehabilitation 
clinic staff in May 1995 that he was in a 130 mile-per-hour 
motor vehicle accident while a civilian police officer.  He 
should provide any incident reports and related medical 
records corroborating his account of events while a police 
officer and from his seizure work-up at UCLA.

The appellant should have additional neurological 
examination, including a comprehensive review of the medical 
records in his claims folder, to clarify the diagnosis and 
whether the brain trauma in service is the cause of any 
currently diagnosed seizure disorder, or whether it is 
attributable to intercurrent injury, to include the November 
1965 on-the-job injury, the 1980 on-the-job skull fracture, 
or the high speed motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that his 
application for secondary service 
connection for seizures is incomplete 
because it is lacking certain evidence.  
Advise him that to complete his 
application he should provide the 
following:  (1) A statement from his 
wife, certified under oath or 
affirmation, describing her observations 
of the appellants trance-like episodes; 
her professional opinion about the nature 
of the episodes, if she is qualified to 
have a professional opinion; her 
professional credentials and proof of her 
professional credentials; (2) medical and 
police department records corroborating 
the skull fracture he sustained while a 
police officer in 1980, and corroborating 
his involvement in a 130 mile-per-hour 
automobile accident, with medical 
evidence pertinent to the aftermath of 
that accident, and records from UCLA 
pertinent to his claimed seizure 
disorder.  Notify the appellant that it 
is his ultimate responsibility to submit 
this information in support of his claim, 
pursuant to 38 C.F.R. § 3.159(c).  
Associate all records received with the 
claims folder.

2.  Schedule the appellant for a period 
of hospital admission for observation and 
evaluation at a VA facility equipped to 
diagnose or rule out seizure disorder, 
including clinical interview and review 
of the pertinent medical records in the 
claims folder.  The object of the period 
of O & E and examination is to determine 
whether the appellant has a seizure 
disorder, and, if so, whether it is 
secondary to brain trauma sustained in 
service, or due to intercurrent injury or 
other cause.  The examiner is to note 
whether there are medical records 
contemporaneous with history provided by 
the appellant consistent with his 
account.  Provide the examiner the claims 
folder.

3.  Readjudicate the claim for secondary 
service connection for seizures.  If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
